F.W. Crary recovered a money judgment in the superior court against Edward M. Greenleaf and New Amsterdam Casualty Company. Thereafter Edward M. Greenleaf gave notice of appeal and attempted to make it effectual by giving what purports *Page 695 
to be an appeal and supersedeas bond with only the New Amsterdam Casualty Company surety thereon, it being one of the judgment debtors. Respondent, F.W. Crary, has moved to dismiss the appeal for the reason that no appeal bond with surety or sureties as required by law has been furnished or filed.
The case is in all respects similar in principle to the case of Den Bleyker v. King County, 108 Wash. 687, 185 P. 613, and for the reasons therein expressed, which are applicable here, the motion to dismiss the appeal must be and it is hereby granted.